Order entered April 8, 2013




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-12-00825-CV

                                 CARL BENSON, Appellant

                                              V.

                               JPMORGAN CHASE, Appellee

                                             and

                                    No. 05-12-00943-CV

                                 CARL BENSON, Appellant

                                              V.

                          EMC MORTGAGE CORPORATION, Appellee


                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                  Trial Court Cause Nos. DC-10-11135-F and DC-12-0677

                                          ORDER
       Because a review of the clerk’s records in these appeals reveals the two appeals are the

same, we CONSOLIDATE, on our own motion, appellate cause number 05-12-00943-CV into

cause 05-12-000825-CV. The parties shall now use only cause number 05-12-00825-CV when

referencing the appeal.
       We note appellant’s amended brief is overdue.        In light of this order, we extend

appellant’s time for filing his amended brief and ORDER appellant’s brief be filed within thirty

days of the date of this order. Appellant is cautioned that failure to comply may result in this

appeal being dismissed without further notice.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE